OPINION AND ORDER

Movant, John Michael Poole, whose last known address was P.O. Box 481263, Miami, Florida 33243-1263, was admitted to the practice of law in the Commonwealth of Kentucky on May 1, 1977. Movant was temporarily suspended pursuant to SCR 3.165 by order of this Court dated November 18, 1999, and has now moved to resign from the Kentucky Bar Association under terms of permanent disbarment.
In December 2000, Movant pled guilty in the Jefferson Circuit Court to twenty-eight counts of theft by deception over three-hundred dollars, and twenty-eight counts of theft by failure to make required disposition of property over three hundred dollars, all felony offenses. The charges stemmed from Movant’s misappropriation of approximately $365,000 from the investment account of an elderly woman.
In November 2001, Movant pled guilty in the Jefferson Circuit Court to an additional six counts of theft by failure to make required disposition of property over three hundred dollars, all felony offenses. These charges stemmed from Movant’s misappropriation of funds from ReMax Associates of Louisville.
Finally, in April 2003, an agreed judgment was entered in Chicago Title Insurance Co. v. J. Michael Poole, Jefferson Circuit Court Action No. 99-CI-03585, wherein Movant admitted . and acknowledged that he obtained $288,310.72 from the Chicago Title Insurance Company by way of false pretense, false representation and/or actual fraud.
Movant acknowledges that his conduct violates SCR 3.130-8.3(b) which provides that “[i]t is professional misconduct for a lawyer to: Commit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects[.]” Movant made his motion to resign pursuant to SCR 3.480(3) which permits a bar member to resign when the member has engaged in unethical or unprofessional conduct. The KBA has stated that it has no objection to the motion.
Accordingly, IT IS HEREBY ORDERED:
1. Movant, John Michael Poole, is permanently disbarred from the practice of law in the Commonwealth of Kentucky and shall not be permitted to apply for reinstatement of his license to practice law. The period of disbarment shall commence on the date of entry of this Opinion and Order.
2. Pursuant to SCR 3.390, Movant shall, within ten (10) days from the entry of this Opinion and Order, notify in writing all courts in the Commonwealth of Kentucky in which he may have matters pending and all clients of his inability to provide further legal services, and furnish the Director of the Kentucky Bar Association with a copy of all such letters.
3. Movant is further ordered to pay the costs associated with this proceeding in the amount of $10.45, for which execution may issue upon finality of this Opinion and Order.
All concur.
ENTERED: March 18, 2004.
/s/ Joseph E. Lambert Chief Justice